         Case 1:18-cr-00139-KMW Document 84 Filed 03/23/21 Page 1 of 1




                                                          March 23, 2021

BY ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:    United States v. Tasleem Khan
       18 Cr. 139 (KMW)

Dear Judge Wood:
                                                         MEMO ENDORSED
       We write regarding the violation of supervised release proceedings pending
against Tasleem Khan in the above-captioned case. After consulting with the


                                                                                            ]
government, we respectfully request that the Court adjourn the parties’ respective
                                                                                                Denied.
sentencing-submission deadlines, from March 24, 2021 to May 3, 2021 for the defense             KMW
and from March 31, 2021 to May 10, 2021 for the government.

                                                          Respectfully Submitted,


Defendant is ordered to file his sentencing submission
by March 31, 2021, and the Government is ordered to
file its submission by April 14, 2021.                    Andrew J. Dalack
                                                          Jennifer E. Willis
                                                          Assistant Federal Defenders

Cc:    Government Counsel                                 Counsel for Tasleem Khan



                            SO ORDERED.

                            Dated: New York, New York            /s/ Kimba M. Wood
                                                             ______________________
                                                             Kimba M. Wood
                                   3/23/2021
                            ______________________           United States District Judge
